Per Curiam:

In a petition for a rehearing it is insisted that the statement in the opinion (Worth v. Butler, 83 Kan. 513) “that George E. Butler testified that he found the deeds in a box in his mother’s room after her death” (p. 518), is based upon a misapprehension of testimony of that witness, quoted in the opinion (p. 516). It is said that the question “After your mother’s death, did you find these papers among her effects?” related to other papers and not the deeds in question, and a certificate of the trial judge has been presented to that effect. Conceding the misapprehension as claimed, the facts upon which delivery is asserted rest on the testimony of Mrs. George E. Butler, quoted at page 517, which, as stated in the opinion is insufficient to show a delivery.
The petition ’for a rehearing is denied.